Citation Nr: 1226247	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  06-07 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected tachycardia. 

2.  Entitlement to service connection for coronary artery disease (CAD) with congestive heart failure (claimed as blood clotting resulting in a heart attack) as secondary to service-connected tachycardia. 


REPRESENTATION

Appellant represented by:	Attorney Daniel Krasnegor


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from September 1943 to July 1946, during World War II. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Detroit, Michigan, Regional Office (RO), which denied service connection for hypertension and CAD with congestive heart failure.  The Veteran disagreed with such decision and subsequently perfected an appeal. 

In August 2009, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed. 

In October 2009 and June 2010, the Board remanded these claims to the AMC/RO for additional development.  Thereafter, in a December 2010 decision, the Board denied service connection for these issues.  The Veteran appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court), to the extent the determination therein was unfavorable.  In a January 2012 Order, the Court granted a Joint Motion by the Veteran and the Secretary of VA (the parties), vacating the Board's decision and remanding the matter back to the Board. 
 
Review of the electronic folder discloses no evidence pertinent to this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension and CAD with congestive heart failure.  He claims that his hypertension and CAD disabilities are secondary to his service-connected tachycardia disability.  Although the Board regrets the additional delay, further development is needed prior to adjudicating the merits of the service connection claims.  As pointed out by the Joint Motion the VA examinations relied upon by the VA continue to be inadequate.  

Of note, the Board first remanded these issues in October 2009, after determining that the VA examination of April 2009, with a July 2009 addendum, conducted for the purpose of determining whether CAD (status post heart attack) and hypertension were secondarily related to his service-connected tachycardia, was not adequate for adjudicatory purposes.  The Board found that even though the examiner had stated there was no permanent aggravation of either the CAD or hypertension by the service connected tachycardia, no rationale had been provided.  Additionally, the Board found that the examiner in April 2009 overlooked some key facts in rendering opinions, including failing to note the presence of tachycardia in service and failing to address the findings from the July 1946 separation examination that showed a blood pressure of 140/90, when stating that he saw no evidence of hypertension in service.  

The Board remanded this matter a second time in June 2010, after determining that the examiner in another VA examination provided in December 2009 failed to provide opinions on the questions noted in the October 2009 Board Remand and failed to provide a clear rationale for any opinion rendered.  It was noted that the examiner failed to address whether the Veteran's hypertension disability is aggravated by, proximately due to, or the result of the Veteran's service-connected tachycardia disability, or otherwise is related to his service; and whether the Veteran's CAD disability is aggravated by the Veteran's service-connected tachycardia disability, or otherwise is related to his service. 

Following the Board's most recent remand of June 2010, another VA examination was ordered, with instructions to the examiner to reconcile any opinion with the positive opinions provided in the September 2005 private opinion letter from a Dr. S. B. and an April 2006 private opinion letter from a Dr. S. S. (from the Arizona Heart Institute).  The Board also directed that the claims folder in its entirety must be available for the examiner to review.  The subsequent examination conducted in September 2010 reveals that the claims folder was not made available to the examiner for review, but the examiner reported having reviewed it on a previous occasion.  The examiner also failed to address the favorable opinion from Dr. S. B. at all, and only quoted the discussion from an earlier VA examination done in December 2009, in regards to Dr. S. S.'s opinion.  The Joint Motion pointed out that the Board failed to provide adequate reasons and bases in finding that the duty to assist had been met in this instance.

As the September 2010 examination failed to include a review of the claims folder and also failed to adequately address the favorable opinions of Dr. S. B. and Dr. S. S., the Board finds that it is inadequate.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).   

Additionally, the Veteran's attorney submitted a brief in July 2012, containing an attached medical treatise that discusses the relationship between tachycardia and high blood pressure and other metabolic abnormalities.  There is no waiver of initial Agency of Original Jurisdiction (AOJ) review of this evidence.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c) (2011).  The July 2012 brief has also insisted that the Board remand this matter in its entirety to afford complete examinations that comply with the prior remand instructions.  On remand, the examiner(s) should address this article when discussing the etiologies of the hypertension and CAD with congestive heart failure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   As noted above, the RO/AMC failed to provide the Veteran with an adequate VA examination regarding his CAD and hypertension claims that provided opinions on the questions noted in and as requested by the October 2009 Board Decision/Remand and again by the June 2010 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, as per the directives from these prior remands, the RO/AMC should again afford the Veteran new VA examination(s) to provide medical opinions as to whether the Veteran's current CAD with congestive heart failure and hypertension disabilities are aggravated by, proximately due to, or the result of his service-connected tachycardia disability, or otherwise related to his service. 

The claims folder should be made available to the examiner for review.  The entire claims folder, including the Veteran's STRs dated April 1943 to July 1946 contained in volume 1 of the claims folder, must be reviewed by the examiner(s) in conjunction with examination(s) and the report(s) should state that such review has been accomplished.  The examiner should note all evidence relied on in rendering any opinion.  The examiner should provide answers to the following questions with complete rationale on any opinion rendered: 

(a) Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) that any current hypertension and CAD are proximately due to or the result of the service-connected tachycardia, which was noted upon separation from service in 1946? 

(b) Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) that any current hypertension and CAD have been aggravated (underwent a permanent worsening) due to the service-connected tachycardia? If so, please state the degree of baseline severity before such aggravation.  If the baseline level of disability cannot be established, the examiner must so state. 

(c) Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) that the blood pressure reading of 140/90 in 1946 (see July 1946 Separation Examination Report (noting blood pressure readings of 140/90 and 130/86 (3 minutes later) upon discharge from service)) represented a manifestation of chronic hypertension and/or CAD in service or within the first post-service year? 

(d) Is it at least as likely as not (that is, is there at least a 50-50 degree of probability) the current hypertension and CAD are otherwise causally related to active service?  A complete rationale should be provided for any opinion. The examiner should reconcile any opinion with the Veteran's STRs, and post-service treatment records, including the positive opinions provided in the September 2005 Private Opinion Letter from Dr. S.S.B. and the April 2006 Private Opinion Letter from Dr. S.S.  Additionally, the examiner should reconcile any opinion with the article submitted by the Veteran's attorney.  A complete rationale should be provided for any opinion. 

2.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims for hypertension and CAD with congestive heart failure, taking into account any newly obtained evidence. If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	(CONTINUED ON NEXT PAGE)





_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



